Citation Nr: 1604534	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  14-13 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disability.

2.  Entitlement to service connection for major depressive disorder.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disability other than major depressive disorder and PTSD, to include schizoaffective disorder, depressed type.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs



ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 1998.

These matters are before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This appeal arises from a January 2011 claim to reopen the previously denied claim for entitlement to service connection for PTSD and major depression.  See VA Form 21-0820, Report of General Information, received in January 2011.  In the previously denied claim, the Veteran claimed entitlement to service connection specifically for PTSD and major depression.  See VA Form 21-526, Veteran's Application for Compensation and/or Pension, received in November 2008.  Evidence of record at the time of an April 2009 rating decision that denied that claim shows that the Veteran was receiving treatment for a schizoaffective disorder.  Evidence associated with the record in connection with the current claim shows that the Veteran continues to receive treatment for a schizoaffective disorder.  Based on this evidence, the Board concludes that the current claim and the previously denied claim both encompass a claim for entitlement to service connection for a schizoaffective disorder, even though the Veteran did not specifically make such a claim and the April 2009 rating decision did not render a decision on such a claim.  Therefore, the Board has expanded the issue on appeal to include not just PTSD and major depressive disorder, but all diagnosed acquired psychiatric disabilities, to include the schizoaffective disorder, and has characterized the current appeal as involving a claim to reopen the previously denied claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Velez v. Shinseki, 23 Vet. App. 199 (2009) (addressing whether the issue on appeal was a new claim or a request to reopen a previously denied claim).

Following receipt of the Veteran's substantive appeal, the Veteran submitted additional evidence, and did not request initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 U.S.C.A. § 7105(e) (West 2015).

In addition, the record shows that VA obtained additional evidence relevant to the issues on appeal following receipt of the Veteran's substantive appeal, to include records from the Social Security Administration, and that the Veteran has not waived initial AOJ consideration of that evidence.  See 38 C.F.R. § 20.1304 (2015).  However, given the actions taken herein, which are not unfavorable to the Veteran, the Board finds that the Veteran is not prejudiced by the Board's consideration of the additional evidence.  The AOJ will have an opportunity to review the additional evidence when it readjudicates the matters remanded herein following the additional development directed in the Remand section below.

The reopened issues of entitlement to service connection for major depressive disorder, entitlement to service connection for PTSD, and entitlement to service connection for an acquired psychiatric disability other than major depressive disorder and PTSD, to include schizoaffective disorder, depressed type, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2009 rating decision denied entitlement to service connection for PTSD and entitlement to service connection for major depression; the Veteran did not timely appeal that decision; and new and material evidence was not submitted as to those issues within the one-year appeal period.

2.  Evidence received since the April 2009 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.200, 20.202, 20.302, 20.1103 (2015).

2.  New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a) 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this decision, the Board finds that new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disability.  Given the favorable nature of that action, which is not prejudicial to the Veteran, the Board need not address VA's duty to notify and assist in the context of that issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  An exception to this rule is provided in 38 U.S.C.A. § 5108, which states that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).

Analysis

The RO denied service connection for PTSD and major depression in the April 2009 rating decision because the evidence did not show that the Veteran engaged in combat or was a prisoner of war; the Veteran did not report any in-service stressors; the Veteran did not submit or identify medical evidence showing that she had a diagnosis of PTSD or major depression; and the record did not show a nexus between service and PTSD or major depression.  The Veteran did not timely appeal that denial, and new and material evidence was not submitted as to the issue within the one-year appeal period.  See 38 C.F.R. §§ 3.156(b), 20.201.  Therefore, the April 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Evidence associated with the record since the final April 2009 rating decision includes statements from the Veteran identifying in-service psychological stressors and VA treatment notes showing a diagnosis for schizoaffective disorder, depressed type, and positive depression screens and PTSD screens.  Although the Veteran originally sought service connection only for PTSD and major depression, her claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons, 23 Vet. App. 1, 5 (2009).  Thus, the Veteran's original claim for entitlement to service connection for PTSD and depression also encompassed service connection for all other diagnosed acquired psychiatric disabilities.  Therefore, the diagnosis for schizoaffective disorder, depressed type, must be considered as part of the Veteran's claim for entitlement to service connection for PTSD and major depression.  The Veteran's statements identifying in-service psychological stressors and the VA records showing positive PTSD and depression screens and a confirmed diagnosis for schizoaffective disorder, depressed type, are new because they were not previously considered by VA.  They are also material in that they relate to an unestablished fact necessary to substantiate the claim, namely, the existence of in-service psychological stressors and a current diagnosis for an acquired psychiatric disability.  Therefore, the Board finds that new and material evidence has been received to reopen the Veteran's claim for entitlement to service connection for an acquired psychiatric disability.  38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for an acquired psychiatric disability is reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds that these matters must be remanded for further development before a decision may be made on the merits.

Service Connection for Major Depression

Generally, when the Board reopens a previously denied claim that the AOJ declined to reopen, the reopened claim must be remanded for initial AOJ consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Here, in the October 2011 rating decision on appeal, the AOJ declined to reopen the Veteran's claim for entitlement to service connection for major depression.  The AOJ also declined to reopen the claim in a March 2014 statement of the case relating to the issue.  Accordingly, as the Board herein reopened the claim, but the claim has not yet been considered by the AOJ on the merits de novo, the issue must be remanded for initial consideration of the issue on the merits de novo.


Service Connection for PTSD

In April 2011, the Veteran submitted a VA Form 21-0781, Statement in Support of Claim for PTSD, in which she describes a stressful incident that took place in July 1998.  In April 2014, the Veteran submitted a VA Form 21-0781 describing another stressful incident that took place in July or August 1992 involving a physical and sexual assault by a superior officer, which resulted in a perforated ear drum.  A review of the Veteran's service treatment records reveals that in April 1992 she was treated for a perforated left tympanic membrane after being hit in the left ear by someone's hand.  However, a review of the record does not show that VA has attempted to verify the Veteran's claimed in-service stressful events through the U.S. Army and Joint Services Records Research Center (JSRRC).  As the claimed stressful incidents appear to be verifiable, and the Veteran has identified an approximate time-frame and location for the incidents, verification of the incidents must be sought on remand.

The Board observes that a June 2012 VA PTSD examiner did not consider either of the Veteran's claimed in-service stressful events in providing the opinion that the Veteran does not have a current diagnosis for PTSD.  Because the examiner did not consider all relevant evidence in providing that opinion, the opinion is inadequate for decision-making purposes, and the matter must be remanded so that an adequate VA opinion may be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In that regard, the Board notes that the Veteran's report that she suffered a perforated tympanic membrane from being hit in or around July or August 1992 is supported by the service treatment records.  As such, the examiner should accept as true that aspect of her claimed in-service stressor.  As to the other aspects of that claimed in-service stressor, to include the allegation that she was sexually assaulted, where a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).  On remand, the examiner should also be asked to opine as to whether the record indicates that a personal assault, to include a sexual assault, occurred pursuant to the provisions of 38 C.F.R. § 3.304(f)(5).

Service Connection for a Psychiatric Disability Other than Major Depression and PTSD

The VA treatment records show that the Veteran has been diagnosed with an acquired psychiatric disability other than major depression and PTSD.  Specifically, she has been diagnosed with schizoaffective disorder, depressed type.  As discussed in the Introduction, the scope of the appeal has been expanded to include all diagnosed acquired psychiatric disabilities.  See Clemons, 23 Vet. App. at 5.  The June 2012 VA examiner provided opinions only as to the Veteran's claimed PTSD.  Because the June 2012 VA examiner did not offer an opinion as to the likely etiology of all of the Veteran's diagnosed psychiatric disabilities, to include schizoaffective disorder, depressed type, the opinion is inadequate for decision-making purposes, and the matter must be remanded so that an adequate VA opinion may be provided.  See Barr, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  If the information provided on the April 2011 and April 2014 VA Forms 21-0781, Statement in Support of Claim for PTSD, is determined to be insufficient to complete a request for stressor corroboration, ask the Veteran to provide detailed information regarding her claimed in-service stressor incidents, including a limited time frame for when the incidents occurred, the unit in which she was serving when they occurred, and the approximate dates and locations where the incidents occurred.

She should be specifically advised that evidence from sources other than the Veteran's service clinical and personnel records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  See 38 C.F.R. § 3.304(f)(5) (2015).

2.  Forward a request to corroborate the in-service stressors to the JSRRC or other appropriate repository.  The request should ask the organization to attempt to verify the claimed in-service stressor incidents.  If the organization determines that the information provided is insufficient to complete the verification process, the Veteran must be so notified and provided an opportunity to supplement the information.  If the stressor incidents cannot be verified, the file must be so annotated, and the Veteran must be so notified.
 
3.  After the above-described development is completed, forward the record to the examiner who conducted the June 2012 VA PTSD examination or, if that examiner is unavailable, to another suitably qualified VA clinician for completion of an addendum opinion.  The record and a copy of this Remand must be made available and reviewed by the examiner.  The need for an additional in-person examination of the Veteran is left to the discretion of the clinician selected to complete the addendum opinion.  The examiner is asked to respond to the following:

a)  Does the Veteran have a diagnosis for major depression?

In providing this opinion, the examiner must take into account and attempt to reconcile other evidence of record, specifically to include the positive depression screens found in the VA treatment records.

b)  If a diagnosis for major depression is found, is it at least as likely as not (50 percent or greater probability) that the major depression is related to the Veteran's active service?

c)  Does the Veteran have a diagnosis of PTSD that is based on a confirmed in-service stressor incident?  If a diagnosis of PTSD is not deemed appropriate, the examiner must explain how the diagnostic criteria for PTSD of the Diagnostic and Statistical Manual for Mental Disorders Fifth Edition have not been met.  The examiner must take into account and attempt to reconcile other evidence of record, specifically to include the positive PTSD screens found in the VA treatment records.

In providing any opinion in relation to the Veteran's claimed PTSD, the examiner should accept as true the Veteran's report of suffering a perforated tympanic membrane due to a personal physical assault during her active service.

d)  Is it at least as likely as not (50 percent or greater probability) that any other psychiatric disabilities identified, to include schizoaffective disorder, depressed type, is related to her active service?

4.  After completion of the above, review the expanded record, including the evidence entered since the statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


